Citation Nr: 0009250	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  99-17 122	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to the veteran's service 
connected bilateral varicose veins.

2.  Entitlement to an increased evaluation for service-
connected bilateral varicose veins, evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from September 1943 
to January 1946.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims.  The veteran submitted a notice of 
disagreement with that rating decision in March 1999.  In 
July 1999, she was provided with a statement of the case.  
Her substantive appeal was received in August 1999.  The 
Board was notified by the RO that the veteran died on March 
[redacted], 2000, while her appeal was pending.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1943 to January 1946.

2.  The Board has been notified that the veteran died on 
March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
      JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



